Case 3:19-cv-20687-FLW-LHG Document 9 Filed 04/30/20 Page 1 of 2 PageID: 150




                        IN THE UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY

     PENNSYLVANIA NATIONAL
     MLTTUAL CASUALTY INSURANCE                    *
     COMPANY,                                      *     CIVIL ACTION NO.: 3:19-CV-20687-FLW-
                                                   *     LHG
                                                   ♦
                  Plaintiff,
                                                   ♦     NOTICE OF VOLUNTARY DISMISSAL
       vs.                                               WITHOUT PREJUDICE
                                                   *
     N & N WORKS, LLC, NISON                       *
                                                   ♦
     YUSUPOV, NATAN YUSUPOV,
     JEFFREY FEGAN and IRINA FEGAN,                *
                                                   Hi

                   Defendants                      *




             Plaintiff, Penn National Mutual Casualty Insurance Company, by and through its

     undersigned attorneys, pursuant to Rule 41(a)(l)(A)(ii) of the Federal Rules of Civil

     Procedure, hereby voluntarily dismisses the above captioned action against without

     prejudice. Each party shall bear their own costs.



                                                  WEBER GALLAGHER SIMPSON
                                                  STAPLETON FIRES & NEWBY, LLP


                                                  By:    CJ)lGAjtCy^C                         /s/
                                                           Christine C. McGuigan, Esquire
                                                           Attorneys for Plaintiff
                                                           Pennsylvania National Mutual
                                                           Casualty Insurance Company
     Date:
                                                                               4
                                                  By:                    / i
                                                                     &

                                                            a/ f
                                                                    /// ^
                                                                   //c             t
                                                           Jeffrey Fegan - Pro Se
Case 3:19-cv-20687-FLW-LHG Document 9 Filed 04/30/20 Page 2 of 2 PageID: 151




                                                            <



                                                   m   if
                                                       M


                                            Irinf FqgM - Pro Se
                                            Defendants/Plamtiffs ofthe
                                            Count^claim



                                            By:
                                                  /I

                                            David M. Welt, Esq.
                                            Attorneysfor Defendants NdcN
                                            Works, LLC, Nisan Ymupov and
                                            Natan Yusupov
